              Case 2:20-cr-00021-TLN Document 32 Filed 08/25/21 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:      August 26, 2021
17                                                    Time:      9:30 a.m.
                                                      Court:     Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on August 26, 2021. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to December
26

27             9, 2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 32 Filed 08/25/21 Page 2 of 5


 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. During
 4
             the period following the arraignment a series of national events related to the spread
 5

 6           of COVID-19 occurred.

 7        3. Federal and state authorities issued increasingly restrictive directives to slow the
 8
             spread of the virus. Widespread distribution of vaccines appeared to be improving
 9
             the situation by mid-June 2021, but a recent surge in the Delta Variant resulted in the
10
             return of many restrictions. These restrictions have impeded the defense’s ability to
11

12           complete investigation as to potential defenses and sentencing mitigation in this

13           matter. Defendant Hansen therefore requests to continue this matter to December 9,
14
             2021.
15
          4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main
16
             Jail. The Chief Judge for the Eastern District of California has issued a series of
17

18           orders, including General Orders 612, 617, 618, 620, 624, 628, 630, 631, and 632,

19           restricting public access to the federal courthouses within the district from March 18,
20
             2020, up to June 14, 2021. General Orders 631 and 632 gave discretion to district
21
             judges to determine whether to hold hearings in person or via videoconferencing as of
22
             June 14, 2021. Sacramento County Public Health Officials thereafter, in early July
23

24           2021, directed that indoor masking and social distancing requirements be reimposed

25           due to a regional surge in Delta Variant infections. Many judges in this district have
26
             accordingly returned to holding hearings via videoconferencing.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 32 Filed 08/25/21 Page 3 of 5


 1        5. The government has provided defense counsel with initial discovery consisting of
 2
             written offense reports and audio recordings. Defense counsel is reviewing these
 3
             materials with Mr. Hansen via occasional in-person visits at the Sacramento County
 4
             Jail and conducting follow up defense investigation. Some of the relevant events
 5

 6           occurred near Auburn, California, approximately 35 miles northeast of downtown

 7           Sacramento. Potential evidence and witnesses are in the greater Auburn area. The
 8
             defense therefore requests additional time to perform its discovery review and
 9
             investigation.
10
          6. Given the ongoing defense investigation, Defendant Hansen requests to continue the
11

12           status conference in this matter to December 9, 2021, at 9:30 a.m., and to exclude

13           time between August 26, 2021, and December 9, 2021, inclusive, under Local Code
14
             T-4. The United States does not oppose this request.
15
          7. Attorney Todd Leras represents and believes that failure to grant additional time as
16
             requested would deny Defendant Hansen the reasonable time necessary for effective
17

18           preparation, considering the exercise of due diligence.

19        8. Based on the above-stated facts, Defendant Hansen requests that the Court find that
20
             the ends of justice served by continuing the case as requested outweigh the best
21
             interest of the public and the Defendant in a trial within the time prescribed by the
22
             Speedy Trial Act.
23

24        9. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

25           seq., within which trial must commence, the time period of August 26, 2021 to
26
             December 9, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 32 Filed 08/25/21 Page 4 of 5


 1              3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 2
                granted by the Court at Defendant Hansen’s request on the basis that the ends of
 3
                justice served by taking such action outweigh the best interest of the public and the
 4
                Defendant in a speedy trial.
 5

 6          10. Nothing in this stipulation and order shall preclude a finding that other provisions of

 7              the Speedy Trial Act dictate that additional time periods are excludable from the
 8
                period within which a trial must commence.
 9
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
10
     Todd Leras via email to sign it on his behalf.
11

12
     DATED: August 23, 2021                               PHILLIP A. TALBERT
13                                                        Acting United States Attorney
14
                                                          By      /s/ Todd D. Leras for
15                                                                JAMES CONOLLY
                                                                  Assistant United States Attorney
16
     DATED: August 23, 2021
17
                                                          By      /s/ Todd D. Leras
18                                                                TODD D. LERAS
                                                                  Attorney for Defendant
19                                                                DAVID HANSEN
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 32 Filed 08/25/21 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for August 26, 2021, is
 4
     vacated. A new status conference is scheduled for December 9, 2021, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant Hansen’s request, that the

 7   ends of justice served by granting the continuance outweigh the best interests of the public and
 8
     the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from August 26, 2021, up to and
11

12   including December 9, 2021.

13          IT IS SO ORDERED.
14

15
     DATED: August 24, 2021
16                                                          Troy L. Nunley
17
                                                            United States District Judge

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
